       Case 5:18-cv-00009-FB Document 62 Filed 02/06/19 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION


CHARLENE ALVARADO, KEVIN MCGEE, ]                  5-18-CV-00009-FB-RBF
JUAN ALEJANDRO,                    ]
VIRGINIA ISELA AVILA,              ]               JURY TRIAL DEMANDED
INCELA CEDILLO,                    ]
EDUARDO REYES GARCIA,              ]
LEROY GONZALEZ, BILLY G. HAYES,    ]
JOSE M. JUAREZ,                    ]
ANGEL RICARDO LEIJA,               ]
MELISSA CHRISTINA LOPEZ,           ]
JOSE TOMAS LUGO,                   ]
OSCAR STEVE REYES,                 ]
RODRIGO RODRIGUEZ,                 ]
LEE ROY ROSALES, EDUARDO SANCHEZ, ]
RAUL FLORES TORRES, III,           ]
SYLVIA TANIA TORRES,               ]
JESSICA ESTELLA VELA,              ]
FRANK VELASQUEZ, JR.,              ]
EMMANUEL ZAMORA,                   ]
ISRAEL CALVILLO, SERGIO CALVILLO, ]
GERARDO CHACON, ALFREDO            ]
DELEON, ERIC GARZA, MARIO          ]
GARZA, ABRAHAM GOMEZ,              ]
ANTONIO GONZALEZ, BETSY            ]
GORDON, THOMAS GORDON,             ]
FERNANDO HERNANDEZ, ROBERTO        ]
IBARRA, JR., CECILIA MALDONADO,    ]
SANTIAGO MONTOYA, ELIAS            ]
RODRIGUEZ, ALBERTO ROSALES,        ]
LUIS SANCHEZ, MELISSA SAUCEDO,     ]
EUGENIO SOLIS, EFRAIN VALDEZ,      ]
JOSE VEGA, PEDRO VENEGAS,          ]
MARTIN MARTINEZ, RICARDO NAVEJAS, ]
ELROY CORDOBA, LIDIA SEGURA,       ]
RAMIRO GARCIA, ALEJANDRO           ]
MARTINEZ, JOSE SUAREZ, MARTIN      ]
CANTU, SR., MARTIN CANTU, JR., AND ]
KYLE TRAPP,                        ]
                                   ]
      Plaintiffs,                  ]
                                   ]
v.                                 ]
             Case 5:18-cv-00009-FB Document 62 Filed 02/06/19 Page 2 of 7




                                       ]
TIMEKEEPERS, INC., TIER ONE            ]
SECURITY, INC. and SHAWN FLUITT,       ]
                                       ]
      Defendants.                      ]
_______________________________________]


                         FIRST AMENDED ORIGINAL COMPLAINT

                                               SUMMARY

1.      Timekeepers, Inc. (Timekeepers), Tier One Security, Inc. (Tier One) and Shawn Fluitt

(Fluitt)(collectively referred to as Defendants) do not pay their security guards overtime as

required by the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the FLSA). Rather,

Defendants pay their security guards the same hourly rate for all the hours they work including

those hours in excess of forty (40) in a workweek. Plaintiffs bring this action seeking to recover

the unpaid and/or underpaid overtime wages and other damages owed to them.

                                     JURISDICTION AND VENUE

2.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question arising under the FLSA.

3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because Defendants are

residents of this judicial district and division.



                                             THE PARTIES

4.      Plaintiffs are former employees of Defendants.

5.      Timekeepers is a Texas corporation with its principal place of business in Boerne,

Kendall County, Texas. Timekeepers is represented by counsel and has made an appearance in

this case.




                                                - Page 2 -
          Case 5:18-cv-00009-FB Document 62 Filed 02/06/19 Page 3 of 7




6.     Tier One is a Texas corporation with its principal place of business in Boerne, Kendall

County, Texas. Tier One is represented by counsel and has made an appearance in this case.

7.     Fluitt is an individual who resides and does business in Boerne, Kendall County, Texas.

Fluitt is represented by counsel and has made an appearance in this case.

                                           THE FACTS

8.     Timekeepers and Tier One provide security guards to their clients.

9.     In each material year Tier One’s gross annual revenues have exceeded $500,000.00.

10.    Fluitt is an owner and director of both Timekeepers and Tier One.

11.    Fluitt has the power to set and enforce, and/or has delegated to others the power to set

and enforce, employment practices and policies, including hiring and firing employees,

supervising and controlling employee work schedules or conditions of employment, determining

rates and methods of the payment of wages, maintaining employment records, as well as other

employment practices and policies that directly and indirectly affect Timekeeper’s and Tier

One’s employees.

12.    Defendants employed Plaintiffs as security guards.

13.    Plaintiffs typically spent their workweeks providing security by patrolling Defendants’

clients’ properties and monitoring gate access thereto.

14.    In performing their duties as security guards, Plaintiffs were employees engaged in

commerce and/or in the production of goods for commerce and/or who handled goods or

materials that have been moved in or produced for commerce within the meaning of the FLSA.

15.    Plaintiffs routinely worked in excess of forty (40) hours in a workweek for Defendants.




                                             - Page 3 -
          Case 5:18-cv-00009-FB Document 62 Filed 02/06/19 Page 4 of 7




16.    Defendants were well aware of the fact that Plaintiffs routinely worked in excess of forty

(40) hours in a workweek because Defendants scheduled Plaintiffs for more that forty (40) hours

of work per week and Plaintiffs reported their weekly hours to Defendants.

17.    At no time, however, did Defendants pay Plaintiffs at one-and-one-half times their

regular rates for the hours they worked in excess of forty (40) in a workweek.

18.    Rather, Defendants paid Plaintiffs the same hourly rate for all the hours they worked

including those in excess of forty (40) in a workweek.

                                        CAUSE OF ACTION

19.    Plaintiffs re-allege paragraphs 1-18 as if set out here in their entirety.

20.    Defendants employed Plaintiffs within the meaning of the FLSA.

21.    Defendants are employers within the meaning of the FLSA.

22.    Plaintiffs are or were employees engaged in commerce and/or in the production of goods

for commerce and/or who handled goods or materials that have been moved in or produced for

commerce within the meaning of the FLSA.

23.    Defendants are an enterprise engaged in commerce within the meaning of the FLSA.

24.    By failing to pay Plaintiffs overtime compensation at one-and-one-half times their regular

rates, Defendants violated the FLSA’s overtime provisions.

25.    Defendants owe Plaintiffs the difference between the overtime rates actually paid and the

proper overtime rates.

26.    Because Defendants knew their pay practices violated the FLSA, or showed reckless

disregard for whether their pay practices violated the FLSA, Defendants owe these wages for the

entirety of Plaintiffs’ employment.




                                              - Page 4 -
               Case 5:18-cv-00009-FB Document 62 Filed 02/06/19 Page 5 of 7




27.       Defendants are liable to Plaintiffs for an amount equal to all unpaid and/or underpaid

overtime wages.

28.       Defendants are, further, liable to Plaintiffs for liquidated damages in an additional

amount equal to all unpaid and/or underpaid overtime wages.

29.       Plaintiffs are entitled to recover all reasonable attorneys’ fees and costs incurred in this

action.

                                               JURY DEMAND

30.       Plaintiffs demand a trial by jury.

                                                 PRAYER

          Plaintiffs asks that Defendant be cited to appear and answer, and that the Court:

          1.      Enter an order allowing this action to proceed as a collective action under the

FLSA;

          2.      Upon final hearing, award Plaintiffs judgment against Defendants for all unpaid

and/or underpaid overtime compensation, liquidated damages, attorneys’ fees and costs under the

FLSA;

          3.      Upon final hearing, award Plaintiffs judgment against Defendants for post-

judgment interest on all amounts awarded at the highest rate allowable by law; and

          4.      Award Plaintiffs all such other and further relief to which they may show

themselves to be justly entitled.




                                                 - Page 5 -
Case 5:18-cv-00009-FB Document 62 Filed 02/06/19 Page 6 of 7




                           Respectfully submitted,

                                  /S/ Michael K. Burke
                           By:_________________________________
                                  Michael K. Burke
                                  mburke@mmguerra.com
                                  Texas State Bar No.: 24012359
                                  Attorney-In-Charge for Plaintiffs
                           LAW OFFICES OF MICHAEL M. GUERRA
                           3900 N. 10th St., Suite 850
                           McAllen, Texas 78501
                           (956) 682-5999 – Telephone
                           (888) 317-8802 – Facsimile

                           AND


                           By: /s/ Ricardo J. Prieto
                           TODD SLOBIN
                           Texas Bar No. 24002953
                           tslobin@eeoc.net
                           RICARDO J. PRIETO
                           Texas Bar No. 24062947
                           rprieto@eeoc.net
                           SHELLIST LAZARZ SLOBIN LLP
                           11 Greenway Plaza, Suite 1515
                           Houston, Texas 77046
                           Telephone: (713) 621-2277
                           Facsimile: (713) 621-0993

                           AND


                           By: /s/ Douglas B. Welmaker
                           Douglas B. Welmaker
                           Texas Bar No. 00788641
                           Moreland Verrett, PC
                           2901 Bee Cave Rd, Box L
                           Austin, Texas 78746
                           Phone: (512) 782-0567
                           Fax: (512) 782-0605
                           Email: doug@morelandlaw.com


                           ATTORNEYS FOR PLAINTIFFS




                          - Page 6 -
          Case 5:18-cv-00009-FB Document 62 Filed 02/06/19 Page 7 of 7




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was of filed of record and served on opposing counsel as indicated below in
compliance with the Federal Rules of Civil Procedure and via the Western District’s CM/ECF
system on this the 6th day of February, 2019.

Jason J. Jakob
DIAZ JAKOB, LLC
Alamo Towers West
901 NE Loop 410, Suite 900
San Antonio, Texas 78209


                                            /S/ Michael K. Burke
                                            __________________________________________
                                            Michael K. Burke




                                            - Page 7 -
